Name: Commission Implementing Regulation (EU) 2017/173 of 1 February 2017 amending Regulation (EC) No 1292/2008 and Implementing Regulation (EU) No 887/2011, as regards the name of the holder of the authorisation of Bacillus amyloliquefaciens CECT 5940 and Enterococcus faecium CECT 4515 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: food technology;  health;  marketing;  agricultural activity
 Date Published: nan

 2.2.2017 EN Official Journal of the European Union L 28/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/173 of 1 February 2017 amending Regulation (EC) No 1292/2008 and Implementing Regulation (EU) No 887/2011, as regards the name of the holder of the authorisation of Bacillus amyloliquefaciens CECT 5940 and Enterococcus faecium CECT 4515 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) Norel SA has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation as regards Commission Regulation (EC) No 1292/2008 (2) and Commission Implementing Regulation (EU) No 887/2011 (3). (2) The applicant claims that Evonik Nutrition & Care GmbH has acquired from Norel SA the marketing rights for the feed additives Bacillus amyloliquefaciens CECT 5940 and Enterococcus faecium CECT 4515 with effect from 4 July 2016. The applicant has submitted relevant data supporting its request. (3) The proposed change of the authorisation holder is purely administrative in nature and does not entail a fresh assessment of the additives concerned. The European Food Safety Authority was informed of the application. (4) In order to allow Evonik Nutrition & Care GmbH to exploit its marketing rights, it is necessary to change the terms of the respective authorisations. (5) Regulation (EC) No 1292/2008 and Implementing Regulation (EU) No 887/2011 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the amendments made by this Regulation to Regulation (EC) No 1292/2008 and Implementing Regulation (EU) No 887/2011, it is appropriate to provide for a transitional period during which existing stocks may be used up. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1292/2008 In column 2 of the Annex to Regulation (EC) No 1292/2008 the term Norel SA is replaced by the term Evonik Nutrition & Care GmbH. Article 2 Amendment to Implementing Regulation (EU) No 887/2011 Implementing Regulation (EU) No 887/2011 is amended as follows: (a) in the title, the term Norel SA is replaced by the term Evonik Nutrition & Care GmbH; (b) in column 2 of the Annex, the term Norel SA is replaced by the term Evonik Nutrition & Care GmbH. Article 3 Transitional measures Existing stocks of the additives which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until they are exhausted. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Regulation (EC) No 1292/2008 of 18 December 2008 concerning the authorisation of Bacillus amyloliquefaciens CECT 5940 (Ecobiol and Ecobiol plus) as a feed additive (OJ L 340, 19.12.2008, p. 36). (3) Commission Implementing Regulation (EU) No 887/2011 of 5 September 2011 concerning the authorisation of a preparation of Enterococcus faecium CECT 4515 as feed additive for chickens for fattening (holder of the authorisation Norel SA) (OJ L 229, 6.9.2011, p. 7).